DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Teddi Maranzano on May 4, 2022.
The application has been amended as follows: 
Regarding Claim 1, change line 2 “in response to an loT medical device (IMD)” 
to “in response to an loT implanted medical device (IMD)”
Regarding Claim 9, change line 5 “in response to an loT medical device (IMD)” 
to “in response to an loT implanted medical device (IMD)”
Regarding Claim 15, change line 5 “in response to an loT medical device (IMD)” 
to “in response to an loT implanted medical device (IMD)”


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art such as Kotay et al. discloses a user device may connect to a wireless 
network despite the user device lacking the correct network credentials to access the wireless network. When the user device is unable to connect to a first network due to an incorrect network credential, the user device may automatically connect to a second network to obtain the correct network credentials associated with the first network. The network credentials associated with the first network may enable the user device to then connect and/or reconnect to the first network.  See abstract.
	Prior art such as Nguyen discloses systems and methods for protecting emergency response services in telecommunications systems from attack. In one example, a system may include a network, a token generator, and a token validator. The network may be configured to communicate with a client via a network interface. The token generator is coupled to the network and configured to generate at least one token based on information associated with the client. The token contains sufficient information for the network to independently validate the client when an emergency response service request is sent by the client to the network. The token validator is coupled to the network and configured to perform a validation process on the token when the token is sent by the client to the network over the network interface. The network is configured to connect the emergency response service request only if the token is validated.  See abstract.
	The claim can be broken down as a device detecting a failure in a network where there is an emergency and based on this detection, the device sends a reconnection request to reestablish connection using a one-time (temporary) token.  Further, the device is an IMD communicating with a monitoring center for dispatching an emergency responder.  A proper combination of prior art could not be found to address applicant’s claimed invention of an IMD detecting a network failure and sending a reconnect request with a one-time token to reestablish connection for sending an emergency message to a monitoring center for dispatching an emergency responder as required in independent claim 1 (similarly, independent claims 9 and 15).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645       
May 6, 2022